
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.03


[FORM OF RELOAD OPTION GRANT NOTIFICATION]


GRAPHIC [g942855.jpg]


RELOAD STOCK OPTION GRANT NOTIFICATION(1)
(Grant dated mm/dd/yy)


        1.    Grant of Reload Option.    Citigroup Inc. ("Citigroup") hereby
grants to {NAME} ("Participant") one or more non-qualified stock options to
purchase the number of shares of Citigroup common stock noted in the Reload
Stock Option Grant Summary below, at a grant price per share (the "Grant Price")
of $[GRANT DATE FMV] subject to the terms, conditions, and restrictions
described herein pursuant to the Citigroup 1999 Stock Incentive Plan, the
Citicorp 1997 Stock Incentive Plan, or any other stock incentive plan of
Citigroup that may be in effect as of the date of this Agreement or a successor
to any such plan, as each may be amended from time to time (the "Plan"), as
stated in the Reload Stock Option Grant Summary below. As used in this
Notification, the term "Reload Option" shall mean a single reload option grant
as well as multiple reload option grants, if the grant of more than one reload
option is indicated below. The "Company", for purposes of this Agreement, shall
mean Citigroup and its subsidiaries that participate in the Plan.

Reload Stock Option Grant Summary


--------------------------------------------------------------------------------

Number of Option Shares


--------------------------------------------------------------------------------

  Vesting Date(2)

--------------------------------------------------------------------------------

  Grant Price(3)

--------------------------------------------------------------------------------

  Expiration Date(4)

--------------------------------------------------------------------------------

  Plan

--------------------------------------------------------------------------------

    mm/dd/yyyy   $[GRANT DATE FMV]   mm/dd/yyyy    

        2.    Terms and Conditions.    The terms, conditions, and restrictions
applicable to the Reload Option are specified in the prospectus dated
February 13, 2002 (titled "Your Citigroup Stock Option Grant"), and any
applicable prospectus supplement (together, the "Prospectus") and the grant
agreement governing the original option pursuant to which this Reload Option has
been granted. These terms include, but are not limited to, provisions relating
to amendment, vesting, cancellation, expiration and exercise, restrictions on
transfer, and sale restrictions that may apply to shares acquired upon exercise,
all of which are hereby incorporated by reference into this Notification. By
accepting this Reload Option, Participant confirms receipt of the Prospectus and
the original option grant agreement, and that he or she has read and understands
these

--------------------------------------------------------------------------------

(1)Citigroup ceased granting new options with reload features to most option
program participants effective January 1, 2003 (and to Smith Barney Financial
Consultants effective February 2003). A reload option may be granted only upon
exercise of a Citigroup option that was granted prior to January 1, 2003 (or
February 2003) (an "Original Option"), or upon exercise of a reload option
granted upon exercise of an Original Option. In addition, a reload option may be
granted only if the underlying Original Option or reload option is exercised at
a time when the fair market value of Citigroup common stock is at least 20%
greater than the option exercise price, and shares used to cover the option cost
have been owned for at least six months prior to the date of exercise. Reload
options may not be granted unless the optionee is a currently active employee.

(2)Six months from grant date.

(3)No less than Fair Market Value on grant date.

(4)Same as Original Option expiration date.

--------------------------------------------------------------------------------



documents. The Reload Option is also subject to all program guidelines that may
be in effect from time to time.

Certain terms and conditions of your Reload Option are summarized below (see the
Prospectus for more details and the specific terms governing your grant):

•The Reload Option, whether vested or unvested, may be canceled when your
employment terminates, depending on the reason for termination.

•The vesting of your Reload Option and your right to exercise your Reload Option
may be suspended during any break in your employment.

•You may be entitled to exercise your Reload Option using the reload option
exercise method, by which you may receive a new reload option grant; however,
you will not be able to use the reload option exercise method following a
termination of your employment.

•If you resign, or if your employment is terminated by the Company because of
your "gross misconduct," your Reload Option will be canceled on your termination
date.

•If the Company terminates your employment involuntarily for a reason other than
your "gross misconduct," the vesting of your Reload Option will stop, and you
will have up to 30 days from your termination date (depending on the specific
terms governing your grant) to exercise your Reload Option, but not later than
the expiration date of your Reload Option.

•If you terminate your employment under an "age and years of service" provision
applicable to your Reload Option, vesting of your Reload Option may be
accelerated, and you will have up to two (2), three (3), or five (5) years from
your termination date (depending on the specific terms governing your grant) to
exercise your Reload Option, but not later than the expiration date of your
Reload Option.

•If you become disabled, your Reload Option will continue to vest on schedule
for the first 12 months or 29 months of your approved disability leave
(depending on the specific terms governing your grant). If you are still on an
approved disability leave after such 12 or 29 month period, your Reload Option
will vest immediately and you can exercise your Reload Option for up to two
(2) years thereafter, but not later than the expiration date of your Reload
Option.

•If you die, the vesting of your Reload Option may stop or be accelerated and/or
your estate will have up to two (2) or five (5) years from the date of your
death (depending on the specific terms governing your grant) to exercise your
Reload Option, but not later than the expiration date of your Reload Option.

•During a statutory leave of absence, the vesting of your Reload Option will
continue and you can exercise your Reload Option during such leave, but not
later than the expiration date of your Reload Option, provided that such leave
is approved by management of Participant's business unit, is provided by
applicable law and taken in accordance with such law and applicable Company
policy.

•During an approved (non-statutory) personal leave of absence, vesting of your
Reload

--------------------------------------------------------------------------------



Option and your right to exercise your Reload Option will continue for up to
90 days, after which vesting will be suspended until you have returned to work
for 30 days, at which time vesting will be restored retroactively; if you do not
return to work within 12 months, your Reload Option will be canceled.

•Unless otherwise canceled at an earlier date, the Reload Option will expire
when the original option expires.

•Your Reload Option may not be sold, pledged, hypothecated, assigned or
otherwise transferred, other than by will or the laws of descent and
distribution, and during your lifetime, it may be exercised only by you.

        2.    Participant Understandings.    Participant understands that:
(a) all equity incentive awards are entirely discretionary and that no right to
receive an award exists absent a prior written agreement to the contrary;
(b) the value that may be realized from an equity incentive award, if any, is
contingent, and depends on the future market price of Citigroup stock, among
other factors; (c) equity incentive awards, being intended to promote employee
retention and stock ownership and to align employees' interests with those of
shareholders, are subject to vesting conditions and will be canceled if vesting
conditions are not satisfied; (d) any monetary value assigned to an equity
incentive award in any communication regarding the award is contingent,
hypothetical, and for illustrative purposes only, and does not express or imply
any promise or intent by the Company to deliver, directly or indirectly, any
certain or determinable cash value to Participant; (e) receipt of this Reload
Option or any incentive award in the past is neither an indication nor a
guarantee that an incentive award of any type or amount will be made in the
future, and that absent a written agreement to the contrary, the Company is free
to change its practices and policies regarding incentive awards at any time in
its sole discretion; and (f) vesting is subject to confirmation and final
determination by Citigroup that conditions to vesting have been satisfied.
Participant shall have no rights as a stockholder of the Company with respect to
any shares covered by this Reload Option unless and until the Reload Option
vests and is exercised for shares.

        3.    Vesting and Expiration Dates.    The Reload Option shall vest and
become exercisable on the vesting date stated in the Reload Stock Option Grant
Summary provided Participant remains continuously employed by the Company or one
of its participating subsidiaries. The Reload Option will expire on the dates or
dates indicated in the Reload Stock Option Grant Summary, which dates correspond
to the expiration dates of the original option or reload option pursuant to
which this Reload Option has been granted, subject to earlier cancellation or
suspension upon or following a termination of employment or other change in
employment status during the option term as provided in the Prospectus and the
original option grant agreement.

        4.    Exercise of Reload Option.    The Reload Option may be exercised
in whole or in part by Participant upon notice to the Company together with
provision for payment of the Grant Price and applicable withholding taxes. Such
notice shall be given in the manner prescribed by the Company and shall specify
the date and method of exercise and the number of shares being exercised. All
stock option exercises will be processed in accordance with the Citigroup Equity
Compensation administrative procedures and deadlines then in effect. Participant
acknowledges that the laws of the country in which Participant is working at the
time of grant, vesting and/or exercise of the Reload Option (including any rules
or regulations governing securities, foreign exchange, tax, or labor matters) or
Company accounting or other policies dictated by such country's political or
regulatory climate, may restrict or prohibit any one or more of the stock option
exercise methods described in the Prospectus, that such restrictions may apply
differently if Participant is a resident or expatriate employee, and that such
restrictions are subject to change at any time. If the last day on which the
Reload Option may

--------------------------------------------------------------------------------



be exercised is not a trading day on the New York Stock Exchange, then the
immediately preceding New York Stock Exchange trading day shall be the last day
on which the Reload Option may be exercised. Participant acknowledges that the
Company is in no way obligated to notify Participant that the Reload Option is
nearing expiration.

        5.    Consent to Electronic Delivery.    In lieu of receiving documents
in paper format, Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms or communications) in connection with
this and any other prior or future incentive award or program made or offered by
the Company or its predecessors or successors. Electronic delivery of a document
to Participant may be via a Company e-mail system or by reference to a location
on a Company intranet site to which Participant has access.

        6.    Consent and Disclosure Regarding Use of Personal
Information.    In connection with the grant of this Reload Option, and any
other award under any other equity award program, and the implementation and
administration of any such program, including, without limitation, Participant's
actual participation, or consideration by the Company for potential future
participation, in any program at any time, it is or may become necessary for the
Company, to collect, transfer, use, and hold certain personal information
regarding Participant in and/or outside of Participant's home country. By
accepting this Reload Option, Participant explicitly consents (i) to the use of
such information for the purpose of being considered for participation in future
equity awards (to the extent he/she is eligible under applicable program
guidelines, and without any guarantee that any award will be made); and (ii) to
the use, transfer, processing and storage, electronically or otherwise, of
his/her personal information, as such use has occurred to date, and as such use
may occur in the future, in connection with this Reload Option or any other
equity award, as further described below.

        Use, transfer, storage and processing of personal information,
electronically or otherwise, may be in connection with the Company's internal
administration of its equity award programs, or in connection with tax or other
governmental and regulatory compliance activities directly or indirectly related
to an equity award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its equity award programs, and may be transferred
by the company that employs (or any company that has employed) Participant from
Participant's home country to other Citigroup entities and third parties located
in the United States and in other countries. Specifically, those parties that
may have access to Participant's information for the purposes described herein
include, but are not limited to, (i) human resources personnel responsible for
administering the equity award programs, including local and regional equity
award coordinators, and global coordinators located in the United States;
(ii) Participant's U.S. broker and equity account administrator and trade
facilitator; (iii) Participant's U.S., regional and local employing entity and
business unit management, including Participant's supervisor and his/her
superiors; (iv) the Personnel and Compensation Committee of the Citigroup Board
of Directors or its designee, which is responsible for administering the Plan;
(v) Citigroup's technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the equity award programs); and (vi) internal and external legal,
tax and accounting advisors (but only to the extent necessary for them to advise
the Company on compliance and other issues affecting the equity award programs
in their respective fields of expertise).

--------------------------------------------------------------------------------



        At all times, Company personnel and third parties will be obligated to
maintain the confidentiality of Participant's personal information except to the
extent the Company is required to provide such information to governmental
agencies or other parties. Such action will always be undertaken only in
accordance with applicable law. The personal information that Citigroup may
collect, process, store and transfer for the purposes outlined above may include
Participant's name, nationality, citizenship, work authorization, date of birth,
age, government/tax identification number, passport number, brokerage account
information, GEID or other internal identifying information, home address, work
address, job and location history, compensation and equity award information and
history, business unit, employing entity, and Participant's beneficiaries and
contact information. Participant may obtain more details regarding the access
and use of his/her personal information, and may correct or update such
information, by contacting his/her human resources representative or local
equity coordinator.

        7.    Right of Set Off.    Participant agrees that the Company may
retain for itself funds or securities otherwise payable to Participant pursuant
to this Reload Option or any award under any equity award program administered
by Citigroup to offset any amounts paid by the Company to a third party pursuant
to any award, judgment, or settlement of a complaint, arbitration, or lawsuit of
which Participant was the subject; to satisfy any obligation or debt that
Participant owes the Company or its affiliates; or in the event any equity award
is canceled pursuant to its terms

        8.    Entire Agreement; No Right to Employment.    The Prospectus, the
original option grant agreement and this Notification constitute the entire
understanding between the parties hereto regarding the Reload Option and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof. Nothing contained herein, in the
Plan, or in the Prospectus shall confer upon the Participant any rights to
continued employment or employment in any particular position, at any specific
rate of compensation, or for any particular period of time.

        9.    Arbitration; Conflict; Governing Law.    Any disputes regarding
the Reload Option shall be resolved by arbitration in accordance with the
Company's arbitration policies. In the absence of an effective arbitration
policy, Participant understands and agrees that any dispute related to the
Reload Option shall be submitted to arbitration in accordance with the rules of
the American Arbitration Association, if so elected by the Company in its sole
discretion. In the event of a conflict between the Plan and this Notification,
or the terms, conditions, and restrictions of the Reload Option as specified in
the Prospectus, the Plan shall control. This Notification shall be governed by
the laws of the State of New York (regardless of conflict of laws principles) as
to all matters, including, but not limited to, the construction, application,
validity and administration of the Reload Option and the Plan.

        10.    Acceptance and Agreement by Participant.    By accepting this
Reload Option, Participant agrees to be bound by the terms, conditions, and
restrictions set forth in the Prospectus, this Notification, and the Company's
policies, as in effect from time to time, relating to the administration of the
Plan.

CITIGROUP INC.

By:                                       
                                                                

--------------------------------------------------------------------------------





QuickLinks


[FORM OF RELOAD OPTION GRANT NOTIFICATION]
RELOAD STOCK OPTION GRANT NOTIFICATION (1) (Grant dated mm/dd/yy)
